Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 08/26/2022.
Claims 1-27 have been allowed.
Claims 1, 2, 5, 12, 15, 19 and 22 have been amended.
Response to Arguments
Double Patenting:
On page 10 of Applicant’s Remarks, filed on 08/26/2022, Applicant states that “Claim 1 has been amended to recite “an array of anisotropic constitutive parameter (ACP) elements distributed above a terrestrial medium and about at least a portion of the launching transducer or the receiving transducer” and “the first plurality of RRAAD elements comprising one or more linear series of interconnected RRAAD elements extending in a first orientation,” and thus does not disclose the same limitations as the ‘048 application.” Due to Applicant’s amendments, the double patenting rejection has been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 10-21, filed 08/26/2022, with respect to the rejection(s) of claims 1-5, 7, 8, 10-18 and 20-27 being rejected under 35 U.S.C. 102 as being anticipated by International Patent Application Pub. No. EP 3347492 (hereafter “the ‘492 reference”); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an array of anisotropic constitutive parameter (ACP) elements distributed above a terrestrial medium and about at least a portion of the launching transducer or the receiving transducer, the array of ACP elements comprising: a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements positioned above the terrestrial medium, the first plurality of RRAAD elements comprising one or more linear series of interconnected RRAAD elements extending in a first orientation, wherein the first plurality of the RRAAD elements forms a horizontal layer at a height above the terrestrial medium.”
Claims 2-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…configuring the plurality of ACP elements in an array above a terrestrial medium, wherein configuring the array of ACP elements comprises: positioning a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements above the terrestrial medium, the first plurality of RRAAD elements comprising one or more linear series of interconnected RRAAD elements extending in a first orientation, the first plurality of the RRAAD elements forming a horizontal layer at a height above the terrestrial medium.”

Claims 13-21 are also allowed as they further limit allowed claim 12.
Regarding claim 22, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 22,
“…the array of ACP elements comprising a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements positioned above the terrestrial medium, the first plurality of RRAAD elements comprising one or more linear series of interconnected RRAAD elements extending in a first orientation, wherein the first plurality of the RRAAD elements forms a horizontal layer at a height above the terrestrial medium, where excitation of the array of ACP elements with an electromagnetic field produced by the launching transducer at a frequency (fo) substantially mode matches the electromagnetic field to a Zenneck surface wave mode of the terrestrial medium; and a receiving transducer configured to extract power from electromagnetic energy  from a Zenneck surface wave propagating along the terrestrial medium from the launching transducer.”
Claims 23-27 are also allowed as they further limit allowed claim 22.
The closest prior art references that were found based on an updated search.
Adolf US 2019/0179000 - The system comprises a phased waveguide coupler array, which includes a multiple waveguide couplers.
Adolf US 2019/0181686 - The apparatus has an electrically small array of waveguide coupling elements that is configured for coupling energy into a waveguide cavity. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 12 and 22; therefore claims 1-27 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867